United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                           September 29, 2005
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                       ____________________                      Clerk

                           No. 05-30080
                         Summary Calendar
                       ____________________


SHIRLEY J WILLIAMS

                Plaintiff - Appellant

     v.

UNITED STATES DEPARTMENT OF THE NAVY, HANSFORD T JOHNSON, ACTING
SECRETARY, JOSEPH LAUX

                Defendants - Appellees


_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           No. 03-CV-2060
_________________________________________________________________

Before KING, Chief Judge, and HIGGINBOTHAM and PRADO, Circuit
Judges.

PER CURIAM:*

     Plaintiff-Appellant Shirley Williams appeals the district

court’s order granting Defendant-Appellee’s motion for summary

judgment and awarding Defendant-Appellee costs in this Title VII




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                            No. 05-30080
                                 -2-

action.    For the following reasons, we AFFIRM the judgment of the

district court.

                I. FACTUAL AND PROCEDURAL BACKGROUND

     Shirley Williams, an African-American female, began working

for the U.S. Department of the Navy (the “Navy”) in May 1997 as a

civilian in the Primary Care Clinic at the Branch Medical Center,

Naval Air Station, Joint Reserve Base in Belle Chasse, Louisiana.

The Navy employed Williams as a registered nurse, diabetic

educator, and clinical nurse specialist in the Primary Care

Clinic.

     On July 8, 1998, Petty Officer Joseph Laux, a male coworker

of Williams, entered the women’s restroom while Williams was

inside.    Williams asked Laux to leave and felt threatened by his

refusal.    Williams reported the incident to her immediate

supervisor, Lieutenant Commander Snow.     She also reported the

incident to the Command’s Equal Employment Opportunity (“EEO”)

officer, Lieutenant Pruitt, on July 13, 1998.

     On July 14, 1998, Williams and Laux had an argument in

Laux’s office after Williams asked Laux for a replacement fax

toner.    Williams alleges that during this incident, Laux

questioned her about why she needed the toner, and when she asked

him when she could receive the toner, he told her to get out of

his office.

     On July 24, 1998, Snow held a meeting with Williams and Laux
                            No. 05-30080
                                 -3-

concerning the July 8, 1998 and July 14, 1998 incidents.   On July

28, 1998, Snow wrote a memorandum documenting the sequence of

events, calling the incidents “worksite conflicts.”   Snow did

not, however, place the memorandum in either Williams’s or Laux’s

official personnel file.

     In August 1998, Pruitt advised Williams to contact the

civilian EEO office in New Orleans, Louisiana.   On or around

August 5, Williams spoke with an intake coordinator in the New

Orleans office, who told her that someone would contact her.

Williams claims that she made several unreturned phone calls to

the New Orleans office.    On September 17, 1998, Williams faxed a

memorandum to the New Orleans office, requesting that an EEO

representative contact her.   An EEO counselor for naval support

activity contacted her in October 1998.

     During this time, Williams’s problems with Laux continued.

On September 15-16, 1998, Laux granted leave to two corpsmen

assigned to the Primary Care Clinic without notifying Williams.

On September 18, Laux closed the Primary Care Clinic, which

cancelled Williams’s patient appointments without her permission.

     In November 1998, Snow moved Williams’s work station to

outside of Snow’s office and assigned Williams telephone triage

duties, which prevented her from having any physical contact with

patients or other clinic staff.   In addition, Laux had to pass

Williams’s new work location on a daily basis to visit Snow in
                           No. 05-30080
                                -4-

her office.   After being in this new location for approximately

one week, Williams complained to Captain Ayers about her

relocation and change of duties, and she was immediately returned

to her original work station in the Primary Care Clinic with her

original duties.

     In January 1999, the Navy hired a diabetic educator from

Keesler Air Force Base to work in the Primary Care Clinic.   This

decision removed Williams’s duties as a diabetic educator, which

had comprised twenty percent of her overall duties, but it did

not reduce her overall salary.

     Williams received a letter dated March 13, 1999 from an EEO

counselor informing her that the New Orleans office had

transferred her informal complaint of alleged discrimination to

the Fort Worth, Texas EEO office for processing.   This letter

also advised Williams that she should contact an EEO counselor

within forty-five days of any alleged discriminatory act.1   On

August 10, 1999, an EEO counselor issued a report stating that

the parties had failed to reach an informal resolution to

Williams’s informal complaint.   On December 30, 1999, the Navy

accepted for investigation two of Williams’s claims, including

the July 8, 1998 restroom incident with Laux and the claim of

     1
        29 C.F.R. § 1614.105(a)(1) provides that “[a]n aggrieved
person must initiate contact with a Counselor within 45 days of
the date of the matter alleged to be discriminatory or, in the
case of personnel action, within 45 days of the effective date of
the action.”
                            No. 05-30080
                                 -5-

retaliation for reporting it.

     On March 29, 2002, an administrative law judge from the New

Orleans EEO office dismissed Williams’s complaint, finding that

her allegations, even if true, did not state valid causes of

action for her Title VII claims.   On May 2, 2003, the Navy issued

its final order denying Williams’s EEO complaint.

     On July 18, 2003, Williams timely filed suit in federal

district court, alleging claims of sexual and racial

discrimination, retaliation, and sexual harassment from July 1998

through September 2003.    See 42 U.S.C. §§ 2000e-2(a), 2000e-3(a),

2000e-16(a) (2000).   On November 12, 2003, the Navy filed a

motion for summary judgment, arguing that Williams had failed to

exhaust her administrative remedies by initiating her EEO

complaint more than forty-five days after the alleged

discrimination occurred.

     On January 30, 2004, the parties consented to have their

dispute handled by a magistrate judge pursuant to 28 U.S.C.

§ 636(c).   On April 19, 2004, the magistrate judge denied the

Navy’s motion for summary judgment, determining that material

facts remained in dispute regarding whether Williams was actually

or constructively aware of the forty-five day deadline and

whether the Navy’s actions misled Williams with regard to the

forty-five day requirement.

     On October 26, 2004, the Navy filed a second motion for
                             No. 05-30080
                                  -6-

summary judgment, arguing that: (1) no genuine material facts

were at issue regarding Williams’s claims; and (2) Williams

failed to exhaust her administrative remedies concerning the

incidents of alleged discrimination.    On December 16, 2004, the

magistrate judge granted the motion for summary judgment and

awarded costs to the Navy.    Specifically, the magistrate judge

granted the Navy’s motion for summary judgment for failure to

exhaust administrative remedies for Williams’s claims arising

after May 3, 1999.2   As for Williams’s claims arising before May

3, 1999, the magistrate judge granted summary judgment on the

ground that Williams had failed to establish a prima facie case

for her sex and race discrimination, hostile work environment

sexual harassment, and retaliation claims.

     On January 7, 2005, Williams filed a notice of appeal.    On

appeal, she challenges the district court’s grant of summary

judgment on her Title VII claims for hostile work environment,

     2
        Williams’s September 17, 1998 memorandum to the New
Orleans EEO office was untimely on its face because it was filed
more than forty-five days after the alleged incidents of
discrimination occurred. See 29 C.F.R. § 1614.105(a)(1).
However, the magistrate judge found that disputed facts still
existed concerning whether Williams was actually or
constructively aware of the forty-five day deadline before she
received actual notice of the forty-five day deadline from the
EEO counselor’s letter dated March 13, 1999. Allowing forty-five
days plus three days for mailing, and accounting for the
weekends, the magistrate judge held that Williams’s complaints
after May 3, 1999 were time-barred because she had actual notice
of the forty-five day requirement as of the EEO letter dated
March 13, 1999. Williams does not challenge this holding on
appeal.
                             No. 05-30080
                                  -7-

sex discrimination, and retaliation.     She also challenges the

district court’s award of costs.3

                        II. STANDARD OF REVIEW

     This court reviews a district court’s grant of summary

judgment de novo, applying the same standard as the district

court.   See Fierros v. Tex. Dep’t of Health, 274 F.3d 187, 190

(5th Cir. 2001).   Summary judgment is proper when the record,

viewed in the light most favorable to the nonmoving party, shows

that “there is no genuine issue as to any material fact and . . .

the moving party is entitled to judgment as a matter of law.”

See FED. R. CIV. P. 56(c) (emphasis added); see also Blow v. City

of San Antonio, 236 F.3d 293, 296 (5th Cir. 2001).     “Only

disputes over facts that might affect the outcome of the suit

under the governing law will properly preclude the entry of

summary judgment.”     Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986).     Thus, the nonmoving party must present

“specific facts showing that there is a genuine issue for trial.”

Id. at 248-49 (citing FED. R. CIV. P. 56(e)).




     3
        Williams does not challenge the district court’s grant of
summary judgment on her racial discrimination claim or on her
claims for alleged incidents of discrimination occurring after
May 3, 1999, for which she failed to exhaust her administrative
remedies. Accordingly, we will not consider these issues on
appeal. See FED. R. APP. P. 28(a)(9); 5TH CIR. R. 28.3(j).
                            No. 05-30080
                                 -8-

                           III. DISCUSSION

A. Title VII Claims

     1. Hostile Work Environment

     Williams argues that the district court improperly granted

summary judgment in favor of the Navy on her hostile work

environment claim.    According to Williams, she established a

prima facie case of hostile work environment.    Williams alleges

that Laux created a hostile work environment by entering and

refusing to leave the women’s restroom, yelling and displaying

anger toward her over the fax machine toner, and circumventing

her authority in the Primary Care Clinic on September 18, 1998 by

cancelling her patient appointments without consulting her.

     To establish a prima facie case of hostile work environment,

a plaintiff must show that: (1) she belongs to a protected class;

(2) she was subjected to unwelcome sexual harassment; (3) the

harassment was based on her sex; (4) the harassment affected a

term, condition, or privilege of her employment; and (5) the

employer knew or should have known of the harassment and failed

to take remedial action.    Mota v. Univ. of Tex. Houston Health

Sci. Ctr., 261 F.3d 512, 523 (5th Cir. 2001). Because the

district court found that only the fourth and fifth elements were

in dispute and because no party challenges this finding on

appeal, we will not address the first three elements.

     “For harassment to affect a term, condition, or privilege of
                           No. 05-30080
                                -9-

employment, it must be both objectively and subjectively

abusive.”   Hockman v. Westward Communications, LLC, 407 F.3d 317,

325 (5th Cir. 2004); accord Faragher v. City of Boca Raton, 524
U.S. 777, 787 (1998) (“[A] sexually objectionable environment

must be both objectively and subjectively offensive, one that a

reasonable person would find hostile or abusive . . . .”).    This

court determines whether a work environment is objectively

hostile or abusive by considering the totality of the

circumstances, including such factors as the frequency of the

conduct, the severity of the conduct, whether the conduct is

physically threatening or humiliating, and whether the conduct

unreasonably interferes with an employee’s work performance.

Hockman, 407 F.3d at 325-26.   We recently held that to survive

summary judgment, “the harassment must be ‘so severe and

pervasive that it destroys a protected classmember’s opportunity

to succeed in the work place.’”   Id. at 326 (quoting Shepherd v.

Comptroller of Pub. Accounts, 168 F.3d 871, 874 (5th Cir. 1999)).

For harassment to qualify as severe or pervasive, the alleged

conduct must be more than isolated incidents.   Id.; see also

Faragher, 524 U.S. at 788 (noting that “simple teasing, offhand

comments, and isolated incidents (unless extremely serious) will

not amount to discriminatory changes in the terms and conditions

of employment” (internal quotation marks and citation omitted)).

     Williams has failed to establish a prima facie case of
                             No. 05-30080
                                 -10-

hostile work environment because Laux’s conduct was not severe or

pervasive.   See Hockman, 407 F.3d at 326.   Williams’s sexual

harassment claim consists of only three incidents involving Laux.

When compared to cases in which this court has afforded relief,

these incidents were simply not frequent or serious enough to

alter Williams’s work environment.    Compare id. at 328-29

(finding that the defendant’s actions of making one remark to the

plaintiff about another employee’s body, slapping the plaintiff

on her behind with a newspaper, grabbing or brushing against the

plaintiff’s breast or behind, attempting to kiss the plaintiff on

one occasion, and standing in the door of the women’s bathroom

while the plaintiff was washing her hands were isolated,

nonserious events that did not qualify as a hostile work

environment), with Mota, 261 F.3d at 524 (finding that repeated

sexual advances in the face of adamant refusals by the plaintiff

were sufficiently extreme to qualify as a hostile work

environment).   Because we find that Williams cannot show that the

harassment affected a term, condition, or privilege of her

employment, the district court properly granted summary judgment

on Williams’s hostile work environment claim.

     2. Sex Discrimination

     Williams next argues that the district court improperly

granted summary judgment in favor of the Navy on her sex

discrimination claim brought under Title VII.   According to
                           No. 05-30080
                               -11-

Williams, she established a “strong discrimination case” by

alleging that: (1) Snow relocated Williams to a space outside of

Snow’s office with telephone triage duties for one week; and (2)

the Command replaced twenty percent of Williams’s duties as

diabetic educator without a reduction in salary.

     The Navy contends, and Williams does not dispute, that the

burden-shifting framework of McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973), governs Williams’s Title VII claim for sex

discrimination.   Under the McDonnell Douglas framework, a

plaintiff carries the initial burden of proving a prima facie

case of discrimination by a preponderance of the evidence.

McDonnell Douglas, 411 U.S. at 802.   To maintain a prima facie

case of sex discrimination, a plaintiff must establish that: (1)

she belongs to a protected class; (2) she was qualified for her

position; (3) she suffered an adverse employment action; and (4)

her employer treated others similarly situated more favorably.

Urbano v. Cont’l Airlines, Inc., 138 F.3d 204, 206 (5th Cir.

1998).   Because there is no dispute that Williams satisfies the

first two elements, we need to consider only the third and fourth

elements.

     In this circuit, a plaintiff must show that the employer

made an ultimate employment decision to establish that the

plaintiff has suffered an adverse employment action.   Hernandez

v. Crawford Bldg. Material Co., 321 F.3d 528, 531 (5th Cir.
                            No. 05-30080
                                -12-

2003).   Ultimate employment decisions include hiring,

discharging, promoting, compensating, and granting leave.     Id.

This court has found that the loss of some job responsibilities

does not qualify as an ultimate employment decision.     See Mota,
261 F.3d at 521; see also Hernandez, 321 F.3d at 532 n.2 (listing

cases with activities that this circuit has held do not

constitute ultimate employment decisions); Watts v. Kroger Co.,

170 F.3d 505, 511-12 (5th Cir. 1999) (finding that a change in

the employee’s work schedule and a request that the employee

perform new job tasks were not ultimate employment decisions).

Although Williams has alleged that she was relocated with new job

responsibilities for one week and that the Navy removed twenty

percent of her job duties without a reduction in pay, these

allegations do not involve ultimate employment decisions by the

Navy.    See Mota, 261 F.3d at 521.   Accordingly, the district

court properly granted the Navy’s motion for summary judgment.

     3. Retaliation

     Williams next argues that the district court incorrectly

granted summary judgment in favor of the Navy on her retaliation

claim on the basis that she did not establish a prima facie case

of retaliation.    According to Williams, the relocation of her

work station for one week and the loss of her diabetic education

duties constitute retaliation.

     This court analyzes retaliation claims under the McDonnell
                           No. 05-30080
                               -13-

Douglas framework, so Williams bears the initial burden of

proving a prima facie case of retaliation by a preponderance of

the evidence.   Hockman, 407 F.3d at 330.    To establish a prima

facie case of retaliation, Williams must show that: (1) she

engaged in a protected activity as described in Title VII; (2)

she suffered an adverse employment action; and (3) a causal nexus

existed between the protected activity and the adverse employment

action.   Mota, 261 F.3d at 519.

     For the reasons stated previously, Williams has failed to

show that the Navy’s actions constituted an adverse employment

action.   Accordingly, the district court correctly granted

summary judgment on Williams’s retaliation claim.

B. Award of Costs

     Finally, Williams raises two arguments on appeal relating to

the district court’s award of costs to the Navy.    First, she

argues that the district court erred in awarding costs because

Louisiana law does not allow a court to award costs not

originally demanded by a party unless certain criteria are met.

Second, she contends that the district court erred in awarding

costs because the Navy did not request costs but specifically

prayed that each party bear its own costs.

     FED. R. CIV. P. 54(d)(1) provides that “costs other than

attorneys’ fees shall be allowed as of course to the prevailing

party unless the court otherwise directs . . . .”    This rule
                            No. 05-30080
                                -14-

further requires that the opposing party object to the bill of

costs within five days after costs are taxed.    See id. (“On

motion served within 5 days [after costs are taxed], the action

of the clerk may be reviewed by the court.”).    In Prince v.

Poulos, 876 F.2d 30, 33 (5th Cir. 1989), the appellant contended,

as Williams does now, that the appellees should not be awarded

costs because they did not specifically request them.    We

rejected this argument, instead finding that the appellant waived

his objection to the bill of costs because he failed to object to

the costs within the five-day period under FED. R. CIV. P. 54(d).

Id. at 34.   Because Williams similarly has failed to file a

motion objecting to the award of costs within the five-day

period, we find that Williams has waived her objection to the

bill of costs.    Therefore, we need not reach the merits of

Williams’s argument.

                           IV. CONCLUSION

     For the foregoing reasons, we AFFIRM the judgment of the

district court.